Citation Nr: 0206245	
Decision Date: 06/13/02    Archive Date: 06/20/02

DOCKET NO.  01-08 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Basic eligibility for Department of Veterans Affairs (VA) 
death benefits.


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a December 2000 decision from the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines, which determined that the 
appellant did not have basic eligibility for VA death 
benefits.

Appellant filed a motion to advance her case on the docket on 
March 18, 2002.  On April 4, 2002, the Board denied the 
appellant's motion to advance her case on the docket.  

In June 2002, Appellant filed a second motion to advance her 
case on the docket.  In view of the decision issued herein, 
this motion is rendered moot.  


FINDING OF FACT

The Department of the Army has certified that the appellant's 
deceased spouse had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the Armed Forces of the United States.


CONCLUSION OF LAW

The criteria of "veteran" for the purpose of the appellant's 
entitlement to VA death benefits have not been met. 38 
U.S.C.A. §§ 101, 107 (West 1991 & Supp. 2000); 38 C.F.R. §§ 
3.1, 3.2, 3.8, 3.9, 3.203 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Appellant's spouse died in January 1986.  Beginning in 
February 2000, appellant filed documents essentially alleging 
that her husband was entitled to veteran status and that she 
was thereby eligible for VA benefits.  In a June 2000 letter 
the RO notified appellant that its office did not contain any 
VA records pertaining to her spouse.  The RO advised 
appellant to forward acceptable evidence of military service, 
and directed her to contact the Philippine Veterans Affairs 
office or the Noncurrent Records Branch, Office of the 
Adjutant General, GHQ, in Camp Aguinaldo, Quezon City.  The 
RO advised the appellant not to contact the U.S. Army 
Personnel Center (ARPERCEN), as that office only deals with 
VA.  

Of record is a photocopy of a marriage certificate 
documenting that when appellant and her spouse were married, 
he was serving as a 1st Lt. 0-39647 Inf. "M" Co. P.T.B.  
This photocopy also contains a statement that appears to be 
superimposed over the marriage certificate, showing that the 
appellant's spouse was a member of Guerilla Org. from Jan 8, 
1942 to 1945, Venzon, DIV. Turkus CAMMD, suffered malaria, 
prisoner of war in 1944 at Japanes (sic) Garrezon Province of 
Camarines Norte.  

Of record is a copy of the birth record of appellant's 
spouse, showing his date of birth, place of birth and names 
of his parents.  Also of record is a copy of a document from 
the Republic of the Philippines Veterans Claims Commission 
showing that in June 1958, the appellant's spouse signed an 
application for a settlement of claims of Filipino veterans 
under Republic Act No. 1889.

Appellant filed a VAF 21-534, formal claim for entitlement to 
VA Dependency and Indemnity Compensation (DIC) benefits in 
August 2000.  

In a December 14, 2000 letter, the RO notified the appellant 
that her claim for VA benefits was denied because her 
spouse's name did not appear on the roster of guerillas in 
the records of its office.  

In December 2000, the RO submitted a request for information 
to the National Personnel Records Center (NPRC) to verify 
service of the appellant's spouse.  In May 2001, the NPRC 
sent a code 99 response confirming that the subject had no 
service as a member of the Philippine Commonwealth Army, 
including the recognized guerillas, in the service of the 
United States Armed Forces.  

A second attempt to obtain verification of service was 
submitted to the NPRC in September 2001.  The NPRC replied in 
October 2001 that no records could be located for the 
veteran's spouse.  

In October 2001, the RO submitted another request for 
information to the NPRC, containing information from the 
appellant's spouse's birth certificate and four variations of 
his name.  In February 1992, the RO received written 
confirmation from the Service Department that no change was 
warranted in the prior negative certification.  

Criteria

Eligibility for VA benefits is governed by statutory and 
regulatory law, which define an individual's legal status as 
a veteran of active military, naval, or air service. 38 
U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6 (2001).

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable. 38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  A 
"service-connected" disability is a disability that was 
incurred or aggravated in the line of duty during active 
military, naval, or air service.  38 U.S.C.A. § 101(16); 38 
C.F.R. § 3.1(k). "Active military, naval, and air service" 
includes active duty.  "Active duty" is defined as full-time 
duty in the Armed Forces. 38 C.F.R. § 3.6(a)-(b). "Armed 
Forces" consists of the United States Army, Navy, Marine 
Corps, Air Force, and Coast Guard, including their Reserve 
components.  38 C.F.R. § 3.1.  Additionally, service in the 
Philippine Scouts and in the organized military forces of the 
Government of the Commonwealth of the Philippines, including 
recognized guerrilla service, is recognized service for 
certain VA purposes, as authorized by 38 U.S.C.A. § 107; 38 
C.F.R. §§ 3.8, 3.9.

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity or burial benefits, VA 
may accept evidence of service submitted by a claimant, such 
as a DD 214, Certificate of Release or Discharge from Active 
Duty, or original Certificate of Discharge, without 
verification from the appropriate service department if the 
evidence meets the following conditions: (1) the evidence is 
a document issued by the service department, (2) the document 
contains needed information as to length, time, and character 
of service; and (3) in the opinion of the VA the document is 
genuine and the information contained in it is accurate.  38 
C.F.R. § 3.203(a).

When the claimant does not submit evidence of service or the 
evidence submitted does not meet the requirements of this 
section, VA shall request verification of service from a 
service department. 38 C.F.R. § 3.203.  With regard to 
Philippine service, certifications by the service department 
will be accepted as establishing periods of recognized 
service as a Philippine Scout, a member of the Philippine 
Commonwealth Army serving with the Armed Forces of the United 
States, or as a guerrilla. 38 C.F.R. §§ 3.8, 3.9.  Moreover, 
the United States Court of Appeals for Veterans Claims 
(Court) has held that a service department determination as 
to an individual's service shall be binding on VA.  Duro v. 
Derwinski, 2 Vet. App. 530 (1992); Dacoron v. Brown, 4 Vet. 
App. 115, 120 (1993).

Analysis

The RO requested verification of the appellant's spouse's 
service.  A negative certification was returned by NPRC in 
May 2001, and October 2001.  In February 2002, the Service 
Department confirmed that no change was warranted in the 
prior certification, following another attempt to search for 
records using information from his birth certificate, and 
alternate spellings of his name.  

Individual records for each potential claimant are maintained 
by the U.S. Army Reserve Personnel Command in alphabetical 
order and that, unless the claimant reports personal data 
such as a name which is different from that previously 
provided in a request for service verification, there is no 
value in resubmitting a request for verification.  See 
Sarmiento v. Brown, 7 Vet. App. 80 (1994).  The appellant has 
submitted no such additional information that would warrant 
another request for verification.

Therefore, inasmuch as the service department's verification 
of the appellant's spouse's service is binding on VA, the 
Board concludes that the appellant's spouse  is not 
considered a "veteran" for purposes of entitlement to VA 
benefits and has not attained status as a valid claimant.  
Therefore, the appellant's claim for entitlement to VA 
benefits must be denied as a matter of law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

To the extent that the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), applies 
to a case such as this (where the facts are not in dispute), 
the redefined obligations of VA with respect to the duty to 
notify and assist a claimant have been satisfied.  In a 
letter of July 2000, and the denial letter of December 2000, 
the RO notified the appellant of the evidence of record and 
the type of evidence that would substantiate the claim.  The 
appellant was also provided a Statement of the Case and 
Supplemental Statement of the Case in which the RO noted the 
evidence, stated the applicable law and regulations, and 
explained the basis for denying the claim and the type of 
evidence that would support the claim.  Thus, any duty to 
notify and assist under the VCAA has been satisfied.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  Accordingly, the appellant has not been 
prejudiced by the Board deciding her claim without remanding 
the case to the RO for consideration of the new law.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

ORDER

Basic eligibility for VA death benefits is not established; 
thus, the claim is denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

